Citation Nr: 0407291	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  98-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1961 to May 1964 and in the United States Navy from March 
1965 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability and determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of a chest 
injury.

In January 2001, a hearing was held at the Roanoke, Virginia 
RO before N. R. Robin, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In March 2001 the Board remanded the veteran's claim to the 
RO for additional development and adjudication.  The case was 
returned to the Board in January 2004 for further appellate 
consideration.

The issues of entitlement to service connection for a 
psychiatric disability and of whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of a chest 
injury are addressed below, while the issue of entitlement to 
service connection for residuals of a chest injury is to be 
remanded for action as directed below.  This issue is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran's current psychiatric disorder is not 
etiologically related to service.

3.  In a decision dated in June 1988, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
chest injury.

4.  Evidence added to the record since the June 1998 decision 
includes that which is relevant and probative to the issue at 
hand, and is so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  The June 1988 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a chest 
injury is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

3.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of a chest injury is new and material; therefore, 
this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Psychiatric Disability

i.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to 
psychiatric disorder.  

VA outpatient records dated in 1988 and 1989 show that the 
veteran was prescribed trazodone, but do not indicate the 
reasons for prescribing that medication.  

A June 1993 psychiatric report from Russell D. McKnight, M.D. 
indicates the veteran's history of an industrial injury in 
March 1992.  The veteran reported that since his injury he 
had been depressed, with suicidal thoughts and feelings.  He 
stated that he had chronic pain in his neck which tended to 
radiate down into his chest and cause sternal pain.  The 
clinical impression was major affective disorder, depression 
with suicidal thought.  Dr. McKnight also indicated that the 
veteran was suffering from anxiety depressive syndrome with 
insomnia secondary to chronic pain.  

The report of an October 1993 psychological evaluation 
conducted by L. Andrew Steward, Ph.D. indicates that the 
evaluation had been requested by the veteran's lawyer in 
support of worker's compensation and Social Security benefits 
claims.  He noted that the veteran had fallen from a ladder 
in March 1992, injuring his back.  The veteran complained of 
constant nervousness and irritability.  He indicated that his 
memory and concentration were poor and that he was depressed 
all of the time.  He endorsed recurrent suicidal thoughts.  
He reported feelings of worthlessness and uselessness because 
he could not work due to pain.  Dr. Steward indicated that 
the veteran was suffering from severe anxiety and depression, 
which in combination with his multiplicity of debilitating 
physical problems, made him functionally disabled to work.  
He stated that the veteran's prognosis was poor.  He opined 
that the veteran's anxiety and depression were directly 
related to his industrial accident of March 1992.

An October 1994 letter from James Eden, M.D. indicates that 
the veteran was unable to sustain any kind of gainful 
activity as a result of his injury.  He noted that the 
veteran suffered from a severe level of depression and 
anxiety.

Records of treatment by Dr. Eden for the period from February 
1995 to January 1997 show the veteran's complaints of chronic 
pain.  He was noted to be anxiety ridden, apprehensive and to 
suffer from a significant level of depression.

The veteran submitted his claim of entitlement to service 
connection for a psychiatric disorder in December 1997.  He 
stated that he was under private psychiatric care.

At his January 2001 hearing before the undersigned, the 
veteran stated that he had received antidepressant medication 
from VA about 20 years previously.  He indicated that 
although he had not been diagnosed with depression until he 
injured his back in 1992, he felt that he had suffered from 
depression during his Navy service and since that time.  He 
testified that he continued to take medication for his 
depression.

A January 2002 VA psychiatric consultation report indicates 
that the veteran desired to obtain his psychiatric 
medications through VA.  He indicated that he preferred to 
remain with his current psychiatrist.

ii.  Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  The regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In the present case, regarding the 
issue of service connection for psychiatric disability, a 
substantially complete application was received in December 
1997.  Thereafter, a June 1998 rating decision denied the 
claim.  

Only after that rating action was promulgated did the AOJ, in 
January 2003, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as the information and evidence that must be 
submitted by the claimant, the information and evidence that 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertained 
to the claim.  

The Board also observes that the appellant was advised, via 
an October 1998 Statement of the Case as well as a 
Supplemental Statement of the Case dated in May 2003, of the 
information and evidence necessary to substantiate his claim.  

An April 2001 letter from the RO advised the appellant to 
submit medical evidence from all care providers who had 
treated him for a psychiatric disorder since his discharge 
from active duty.  He was instructed to complete 
authorizations for each private provider identified.  The 
January 2003 letter advised the veteran of the VCAA and 
outlined the evidence and information necessary to 
substantiate his claim.  It informed the veteran of the 
evidence that had been requested on his behalf and the 
evidence that was outstanding.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 and  
January 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial error to the 
claimant.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection for psychiatric disability is not 
warranted.  In this regard, the Board notes that there is no 
medical evidence suggesting that the disorder was present in 
service or until many years thereafter, nor is there any 
medical evidence of a nexus between this disorder and the 
veteran's military service.  Moreover, Dr. Steward opined in 
October 1993 that the veteran's depression and anxiety were 
related to a 1992 injury and its residuals.  Accordingly, the 
Board finds that the preponderance of evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a chest injury.


II.  New and Material Evidence to Reopen the Claim of 
Entitlement to 
Service Connection for Residuals of Chest Injury

i.  Factual Background

By rating decision in September 1980, the Roanoke, Virginia 
RO denied service connection for residuals of a chest injury, 
characterized as arthritis of the chest. The veteran was 
notified of that decision by letter dated in October 1980; 
however, he failed to file a timely appeal therefrom and that 
action became final.  See 38 U.S.C. § 4005 (1980).

In 1988, the veteran requested that the claim for service 
connection for residuals of a chest injury be reopened. By 
rating decision in June 1988 the Roanoke, Virginia RO held 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  In February 1989 the veteran 
filed a substantive appeal, thereby perfecting the issue for 
appeal; however, in a June 1989 written statement, the 
veteran indicated that he wished to withdraw his appeal.  See 
38 C.F.R. § 20.204.

Of record at the time of the June 1988 rating decision were 
the veteran's service medical records.  Medical records from 
the veteran's second period of service do reveal that he was 
struck with a baseball bat in the chest in May 1966.  He had 
slight tenderness to touch and slight pain with deep 
inhalation.  He was given medication for pain and was excused 
from physical training for three days.  The veteran's lungs 
and chest were noted to be normal on discharge examination in 
July 1966.

The evidence also included a report from Smyth County 
Community Hospital which indicated that the veteran had been 
admitted in May 1969 because of left anterior chest pain 
radiating to his left arm, neck and back.  The final 
diagnosis was severe angina pectoris.

Also of record was an undated statement from the veteran, 
which was received by the RO in September 1980.  The veteran 
maintained that he had arthritis while in the Navy and that 
the condition had persisted.  He noted that several different 
doctors had seen him and that they had diagnosed his 
complaints differently.

Treatment records from the Bluefield Sanitarium Clinic show 
that the veteran complained of chest pain in April 1976.  A 
chest X-ray was normal.  

Records from the Mt. Rosens Clinic indicate that the veteran 
complained of chest pain.  A July 1979 treatment note 
indicates complaints of left anterior chest pain since 1968.  
The assessment was myositis, muscle tension stress syndrome.  

A March 1988 VA treatment note reflects the veteran's 
complaints of chest pain since being hit by a baseball bat in 
service.  In April 1988 the veteran reported sharp anterior 
chest pain, unaltered by movement or deep breathing. The 
assessment was fibrocytis.

The veteran submitted the instant request to reopen his claim 
in December 1997.

VA treatment records were obtained in support of the 
veteran's request to reopen.  In January 1987 the veteran 
complained of pain in the left mid costochondral junctions.  
He stated that the pain had existed since service.  A March 
1988 treatment note shows complaints of chest and neck pain.  
The assessment was chronic pain, uncertain cause.  The 
provider parenthetically noted fibrocytis.  In May 1989 the 
veteran reported chest pain since 1967.

Records from Smyth County Radiology were also submitted.  A 
chest CT revealed no effusion, pneumothorax or active 
infiltrate.  The hilar structures and mediastinum appeared 
unremarkable.  The impression was normal heart size and clear 
lungs.  A July 1991 X-ray revealed normal heart size and 
clear lungs.  X-rays taken in March 1992 were negative for 
acute infiltrate or congestive failure.  An obliquely 
oriented density was shown on the right.  X-rays taken in 
October 1996 revealed borderline heart size and no focal 
infiltrates.  

A November 1990 treatment report from Bristol Orthopaedic 
Associates indicates that the veteran sustained a compression 
injury to the neck in June 1990.  He complained of persistent 
chest wall discomfort.

A March 1992 discharge summary from Bristol Regional Medical 
Center indicates that the veteran had sustained a compression 
fracture to his thoracic spine due to a fall from a ladder.  
He had mild chest pain to direct palpation but no inspiratory 
pain.  He was completely asymptomatic from a pulmonary 
standpoint.  

A March 1993 consultation report from Bristol Regional 
Medical Center shows that pulmonary infiltrates had been 
noted on X-rays.  At the time of examination, there was no 
evidence of pulmonary pathology such as pulmonary contusion, 
acute respiratory infection or pulmonary embolus.  The 
veteran complained of diffuse anterior chest discomfort with 
movement of his upper thorax.  The physician noted that such 
pain represented anything from rib fractures to costochondral 
separation to trauma to the sternum.  

Records of private psychiatric treatment from February 1995 
to January 1997 reflect the veteran's complaints of chronic 
pain.

A disability interview was conducted for Social Security 
Administration purposes in May 1997.  The veteran indicated 
that he had arthritis in his whole body, to include his 
chest.  

A December 1997 letter from Samuel D. Vernon, M.D. indicated 
that the veteran had a lot of difficulty with pain in the 
costochondral joints in the left side of his chest.  Dr. 
Vernon reported the veteran's history of episodic difficulty 
since his Navy service.

The veteran testified before the undersigned in January 2001.  
He stated that he received no medication for his chest injury 
in service and that no X-rays were taken.  He indicated that 
he had been placed on light duty.  He denied having any 
associated symptoms when he was discharged, but that he had 
received treatment soon after discharge.  He stated that at 
that time he was thought to have a heart condition.  The 
veteran maintained that Dr. Vernon had told him that his 
arthritis was due to the chest injury in service.  

The report of a September 2001 rheumatology consultation 
reflects the veteran's report of musculoskeletal complaints 
of 20 years' duration.  He indicated that he had been 
diagnosed with arthritis.  The impression was generalized 
osteoarthritis with chronic pain.  

A June 2002 letter from the veteran indicates that he had 
attempted to contact various care providers but had not been 
able to locate many of them.  He also stated that some of the 
doctors he contacted retained records for only five years 
prior to destroying them.  

ii.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

With regard to the veteran's claim of entitlement to service 
connection for the residuals of a chest injury, the evidence 
received since the RO's June 1988 decision consists of the 
veteran's statements, VA treatment records, private treatment 
records and statements from the veteran's private physicians 
and the veteran's hearing testimony.  Specifically, this 
evidence includes VA and private records reflecting left 
costochondral pain and reports of such pain since service.  A 
March 1993 private consultation report indicates that the 
veteran's pain could be caused by rib fractures or 
costochondral separation.  The Board concludes that these 
medical records constitute competent medical evidence 
suggesting that the veteran's currently claimed residuals of 
chest injury are related to his military service.  This 
evidence is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, it is new and material, and the 
veteran's claim of entitlement to service connection for 
residuals of a chest injury is reopened.


ORDER

Entitlement to service connection for psychiatric disorder is 
denied.

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a chest injury, the appeal is 
granted, subject to the REMAND decision below.




REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must 
determine whether the evidence of record, both old and new, 
supports the veteran's claims of entitlement to service 
connection for residuals of a chest injury.

As noted above, the VCAA was signed into law during the 
pendency of this appeal.  The new law eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, to 
include the provision of medical examinations when necessary 
when necessary to make a determination on a claim.  The VCAA 
and the implementing regulations pertinent to the issue of 
entitlement to service connection for residuals of a chest 
injury are liberalizing and are therefore applicable to that 
claim.  

As discussed above, the veteran has consistently complained 
of chest pain.  Such complaints have been assessed as related 
to both musculoskeletal and coronary causes.  Both private 
and VA providers have noted the veteran's complaints of chest 
pain on palpation and have indicated that the veteran has 
difficulty with pain in the costochondral joint on the left 
side of his chest.  A March 1993 private consultation report 
indicates that such pain might represent costochondral 
separation or rib fractures.  Although there is evidence of 
an injury in service and of current complaints, there is no 
medical evidence regarding the etiology of the veteran's 
current complaints of chest pain.  As such, the Board 
concludes that a comprehensive current VA examination is 
required to determine the nature, extent, and etiology of the 
claimed disorder.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the appellant a 
letter regarding the claim of entitlement 
to service connection for residuals of a 
chest injury that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).   

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request that they 
provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently existing  chest 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any currently 
existing chest disorder is etiologically 
related to the veteran's active military 
service, specifically to an injury to the 
chest by a baseball bat.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then adjudicate the 
veteran's reopened claim of entitlement 
to service connection for residuals of a 
chest injury on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



